Title: To Alexander Hamilton from Thomas Palmer, 28 June 1798
From: Palmer, Thomas
To: Hamilton, Alexander


New York, June 28, 1798. “Thomas Palmer one of the persons who had the honour to submit an Invention of a Spring Star Shot to Colonel Hamilton respectfully requests leave to trouble him again on that subject. In consequence of some objections stated by Colonel Stevens to the plan the projectors have studied the means of obviating them previous to their sending it up as requested by the Secretary at War to Philadelphia. Having one Shot now finished which may do for the trial of the plan & pecuniary circumstances not allowing them the means of trying it themselves T. Palmer presumes on Colonel Hamiltons known encouragement to Ingenuity & Industry to solicit his recommendation to the Secretary of War for encouragement to this Invention or any other that he may be found capable of & likewise for a recommendation to the Commandant at Governors Island for a trial of the Invention.…”
